IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BRIAN SHORE,                               :   No. 25 MAP 2017
                                           :
                  Appellant                :   Appeal from the Commonwealth Court
                                           :   Order dated April 19, 2017, exited April
                                           :   20, 2017, at No. 94 MD 2017.
           v.                              :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
CORRECTIONS,                               :
                                           :
                  Appellee                 :


                                      ORDER


PER CURIAM                                           DECIDED: January 18, 2018
     AND NOW, this 18th day of January, 2018, the order of the Commonwealth

Court is AFFIRMED.


     Justice Wecht files a concurring statement.